         Case 3:19-cv-02019-MC          Document 21       Filed 06/15/21      Page 1 of 1



KAREN STOLZBERG, OSB #83092
kstolzberg@usa.net
PO Box 19699
Portland, Oregon 97280
Telephone: (503) 251-0707
Fax: (844) 895-7503
Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


MARGARET M. for JULIE H., Deceased                         Civil No. 3:19-cv-02019-MC
        Plaintiff,
                                                           ORDER REGARDING
          vs.                                              ATTORNEY FEES PURSUANT
                                                           TO 42 U.S.C. §406(b)
COMMISSIONER,
Social Security Administration,

                Defendant.

       Pursuant to 42 U.S.C. 406(b), reasonable attorney fees in the amount of $33,331.25, less

$12,157.37 previously awarded to plaintiff's attorney, Karen Stolzberg pursuant to the Equal

Access to Justice Act (EAJA), 28 U.S.C. 2412(d).

       Therefore, the agency is directed to send to Ms. Stolzberg 406(b) fees in the amount of

$21,173.88, less the appropriate processing charge, to plaintiff’s attorney at:

       PO Box 19699
       Portland, OR 97280

       IT SO ORDERED.
               June 15, 2021
       Dated _______________________


                                                   s/Michael J. McShane
                                                ________________________________________
                                                      Judge


Order for Attorney Fees Under 42 USC 406(B)
Page 1
